     Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 1 of 22
Filing # 114014612 E-Filed 09/25/2020 06:14:24 PM
Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 2 of 22
Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 3 of 22
Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 4 of 22
Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 5 of 22
Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 6 of 22
Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 7 of 22
Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 8 of 22
Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 9 of 22
Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 10 of
                                      22
Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 11 of
                                      22
Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 12 of
                                      22
Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 13 of
                                      22
Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 14 of
                                      22
Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 15 of
                                      22
Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 16 of
                                      22
Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 17 of
                                      22
Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 18 of
                                      22
Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 19 of
                                      22
Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 20 of
                                      22
Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 21 of
                                      22
Case 0:18-cv-62758-WPD Document 279-5 Entered on FLSD Docket 06/02/2021 Page 22 of
                                      22
